Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                      Mar 06 2013, 9:12 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                    ROBERT J. HENKE
Acklin Law Office, LLC                            Indiana Department of Child Services
Westfield, Indiana                                Indianapolis, Indiana

                                                  PATRICK M. RHODES
                                                  Indiana Department of Child Services
                                                  Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF: B.G., A CHILD       )
IN NEED OF SERVICES,                  )
                                      )
B.T.,                                 )
                                      )
      Appellant-Respondent,           )
                                      )
             vs.                      )                     No. 49A02-1208-JC-642
                                      )
INDIANA DEPARTMENT OF CHILD SERVICES, )
                                      )
      Appellee-Petitioner.            )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Marilyn A. Moores, Judge
                        The Honorable Danielle Gaughan, Magistrate
                             Cause No. 49D09-1204-JC-13318


                                         March 6, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

NAJAM, Judge
                             STATEMENT OF THE CASE

       B.T. (“Mother”) appeals the trial court’s adjudication of her child B.G. as a child

in need of services (“CHINS”). Mother presents a single issue for our review, namely,

whether the Marion County Department of Child Services (“DCS”) presented sufficient

evidence to support the CHINS adjudication.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Mother gave birth to B.G. on July 29, 2011. After B.G.’s meconium tested

positive for marijuana, DCS filed an Informal Adjustment (“IA”). Pursuant to the IA,

Mother was required to undergo a psychological examination and individual and group

therapy.   Mother entered an inpatient psychiatric program in March 2012, but that

treatment proved unsuccessful. DCS ultimately closed the IA on March 29, due to

Mother’s unstable housing and lack of cooperation with services.

       On March 30, Jessica Monce, a DCS case manager, received a report that Mother

had been admitted to the psychiatric unit at Methodist Hospital in Indianapolis twice in

one week, and the medical staff was concerned about Mother’s ability to care for B.G.

The medical staff reported that Mother was not taking prescribed medication for her

paranoia and psychosis. The medical staff also reported that Mother was requesting that

DCS remove B.G. from her care.

       Accordingly, on April 2, DCS filed a petition alleging that B.G. was a CHINS.

The petition alleged in relevant part as follows:

       On or about March 30, 2012, [DCS], by its Family Case Manager (FCM),
       Jessi Monce, determined this child to be a child in need of services because
                                              2
       her parents have been unable to provide the child with a safe and
       appropriate home environment and supervision. The mother and primary
       care giver of [B.G.], [Mother], has untreated mental health issues. [Mother]
       was at the hospital related to medical and mental health issues and was
       providing contradictory statements to hospital staff about her ability to care
       for the child. [Mother] was displaying concerning behavior towards the
       child and hospital staff, and left the hospital against medical advice.
       [Mother] is currently not taking medications prescribed for her mental
       health diagnoses. [Mother] has been living in a shelter for the last few
       days, and it is unclear if she has a long-term plan for housing. [Mother] has
       a history with DCS, including an Informal Adjustment, which was closed
       on March [29], 2012 unsuccessfully due to lack of participation in services.
       The alleged father of [B.G.], [V.G.] has not established paternity for his
       child and is unable to provide for the safety and stability of [B.G.] while
       she is in [Mother’s] care. For all of these reasons, coercive intervention of
       the Court is necessary and this child is a child in need of services.

Appellant’s App. at 28. Following an initial hearing, the trial court placed B.G. with

Father and ordered that Mother would have supervised visitation. The trial court ordered

that a factfinding hearing on the CHINS petition would be on June 27. On June 26,

Mother took B.G. from Father’s custody without permission. Police found Mother and

removed B.G. from her care.

       Following the factfinding hearing on the CHINS petition, the trial court

adjudicated B.G. to be a CHINS. Mother now appeals.

                            DISCUSSION AND DECISION

       Indiana Code Section 31-34-1-1 provides that a child is a child in need of services

if before the child becomes eighteen (18) years of age: (1) the child’s physical or mental

condition is seriously impaired or seriously endangered as a result of the inability,

refusal, or neglect of the child’s parent, guardian, or custodian to supply the child with

necessary food, clothing, shelter, medical care, education, or supervision; and (2) the

child needs care, treatment, or rehabilitation that: (A) the child is not receiving; and (B)
                                             3
is unlikely to be provided or accepted without the coercive intervention of the court. The

DCS has the burden of proving by a preponderance of the evidence that a child is a

CHINS. Ind. Code § 31-34-12-3; In re M.W., 869 N.E.2d 1267, 1270 (Ind. Ct. App.

2007). When reviewing the sufficiency of the evidence to support a CHINS adjudication,

we consider only the evidence favorable to the judgment and the reasonable inferences

raised by that evidence. Id. This court will not reweigh evidence or judge witnesses’

credibility. Id.

       Here, Mother contends that the evidence is insufficient to support the adjudication

because the evidence shows that she supplies B.G. with food, clothing, shelter, medical

care, and supervision. Mother also maintains that there is no evidence that B.G. needs

care, treatment, or rehabilitation that B.G. is not receiving and is unlikely to be provided

or accepted without the coercive intervention of the court. Finally, Mother points out that

B.G. is in “good physical health,” “seems to function in an age appropriate manner,” and

is “developmentally on target.” Brief of Appellant at 10.

       But Mother’s contentions amount to a request that we reweigh the evidence, which

we will not do. DCS presented evidence that Mother: has not complied with prescribed

medical treatment for her mental health issues; has not maintained stable housing; and

took B.G. from Father’s care without permission and in violation of the court order that

she have only supervised visitation with B.G. Finally, Erma Watson, another DCS

family case manager, testified that she has repeatedly explained to Mother what she needs

to do in order to get B.G. back in her care, but Mother has not demonstrated any

understanding of the process or willingness to participate in the required services.


                                             4
Watson testified that Mother “appear[s] confused” and will ask Watson the same

questions repeatedly. Transcript at 40. Finally, Watson stated,

       I do think that [Mother’s mental health issues are] an endangerment to the
       child, [and] I don’t know that she would be able to appropriately care for
       this child if she is not understanding my simple instructions or
       explanations. I mean is she going to know to do certain things for the
       child? There is concern about her anger and her outrage.

Id. at 44.

       We hold that DCS presented sufficient evidence to show that, due to Mother’s

mental health issues, failure to maintain stable housing, and failure to cooperate with

DCS, B.G.’s physical or mental condition is seriously impaired or seriously endangered

as a result of the inability, refusal, or neglect of Mother to supply B.G. with necessary

shelter and supervision; and that B.G. needs care that she is not receiving and is unlikely

to be provided or accepted without the coercive intervention of the court.

       Affirmed.

FRIEDLANDER, J., and BRADFORD, J., concur.




                                             5